Citation Nr: 0608110	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  96-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for temporal lobe 
epilepsy, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for dissociative 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1964.

These matters arise before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Portland, 
Oregon, Regional Office (RO) which re-established the 
veteran's 10 percent evaluation for temporal lobe epilepsy 
and a noncompensable evaluation for dissociative reaction.  
The RO also denied the veteran's claim for service connection 
for chronic headaches.  In May 2001, the Board remanded the 
case for additional development of the evidence as well as to 
remedy due process deficiencies.  The RO granted service 
connection for migraine headaches in July 2003; as such, the 
matter of entitlement to service connection for chronic 
headaches, having been favorably resolved, is no longer in 
appellate status.  This case was most recently before the 
Board in November 2003, when it was remanded for further 
development.

As noted in the November 2003 remand the appellant, in 
October 1996 raised a claim of entitlement to service 
connection for anemia secondary to headache medication.  In 
an August 1997 statement, he raised a claim of entitlement to 
service connection for a stomach disorder secondary to 
headache medication.  In a March 1999 statement, the veteran 
requested entitlement to a 30 percent combined rating from 
1972, and in an October 1999 letter, he requested entitlement 
to an earlier effective date for service connection for 
tinnitus.  Finally, the February 2003 VA examination 
reasonably raises a claim of entitlement to a total 
disability evaluation based on individual unemployability.  
As these issues remain undeveloped and uncertified for 
appellate review, they are again referred to the RO for 
clarification and any other necessary action.  

For the reason outlined below, the issue of entitlement to a 
compensable evaluation for dissociative reaction being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran, in addition to not currently having a confirmed 
diagnosis of epilepsy, has not had at least one major seizure 
in the last two years, or at least two minor seizures in the 
last six months.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for temporal lobe epilepsy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (Code) 8910 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2001 and 
in a July 2003 supplemental statement of the case (SSOC), 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  In this case, VA advised him that it needed 
"medical evidence showing your condition[s] had worsened."  
The July 2003 SSOC also advised him to "provide any evidence 
in [his] possession that pertains to the claim."  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, while the August 2001 notice was provided to the 
appellant after the initial adjudication (the VCAA was not 
enacted until 2000, several years after the February 1996 
rating decision on appeal), the appellant has not been 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The service medical records include an October 1963 diagnosis 
of convulsive syncope.  

A VA discharge summary dated in July 1964 shows a diagnosis 
of temporal lobe epilepsy.  

Service connection for temporal lobe epilepsy was granted in 
October 1964, and a 30 percent rating was assigned.  The 
veteran did not express disagreement with this decision.  In 
December 1970, the RO reduced to 10 percent the disability 
evaluation assigned to the service-connected epilepsy 
disorder.  

In February 1977, the veteran's compensation was suspended 
because he could not be contacted in regard to a VA 
examination to determine his continued entitlement to 
benefits.

A February 1996 rating decision determined that the disorder 
warranted a zero percent rating.  A February 1998 review 
officer decision increased the rating assigned to 10 percent, 
and that rating has remained in effect since.  

A September 2000 VA progress note shows that the veteran 
indicated that his seizure episodes had been less frequent.  
He mentioned that his last seizure occurred approximately two 
weeks prior to that visit.  

Review of the report of a November 2000 VA epilepsy 
examination shows that the examiner appeared to be unable to 
come to a definitive conclusion on whether the veteran, at 
that time, experienced epileptic seizures.  The diagnoses 
included "described" uncontrolled clonic-type seizures, and 
fugue states "suggesting" partial complex epilepsy.  

By letter of December 2000 the veteran claimed to have a 
minor seizure two to three times a week for the past 30 
years, and a major seizure about once every five or six 
weeks.  

At his January 2001 hearing before the undersigned the 
veteran testified that he had had a major seizure about every 
five to six weeks for the past 30 years.  He added that he 
had minor seizures (or "fugue states") about two to three 
times a week.  The veteran also testified that he had been 
employed as an insurance agent for the past 13 years.  

An April 2001 VA progress note includes a diagnosis of 
partial seizures.  A March 2002 VA progress note includes 
diagnoses of depressive disorder and partial seizures.  

VA magnetic resonance imaging (MRI) study findings showed 
that in December 2002 no epileptogenic focus and no 
abnormalities other than "minimal subcortial whit matter 
hyperintensities" which were described as very non-specific.

The veteran was afforded a VA epilepsy examination in 
February 2003.  The veteran provided a history of 30 seizures 
a year.  The veteran's wife described nocturnal clonic tonic 
seizures.  The use of Neurontin was cited.  The supplied 
diagnosis was epilepsy and migraine by history, frequency as 
noted by veteran.  The examiner added that if the veteran's 
seizures occurred as frequently as he said, the economic 
consequences would be severe, with three to four days lost 30 
times a year (i.e., 120 days a year).  The examiner also 
opined that the veteran needed to be evaluated in an epilepsy 
center, where telemetry and further diagnostic studies could 
be conducted.  

The veteran was admitted to a VA epilepsy unit in May 2003.  
During his stay, he indicated that grand mal seizures 
occurred once every few years, the last one two years ago.  
The veteran indicated that he worked as an insurance agent 
for approximately 30 hours per week.  An electroencephalogram 
(EEG) testing showed normal results.  The veteran denied any 
history of hospitalization or treatment for mental health 
problems.  The reporting physician summarized the findings by 
stating that, "with a high degree of certainty," the 
veteran did not have epileptic seizures during the testing 
period.  He added that it was possible that the veteran may 
have experienced epileptic seizures in the past, but that 
there was certainly no evidence that this was an "active 
current process."  Migraine headaches were listed as a 
possible differential diagnosis, and in July 2003, service 
connection was granted for migraine headaches.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The veteran's temporal lobe epilepsy has been rated under 
38 C.F.R. § 4.129, Code 8910.  That Code provides that where 
there has been at least one major seizure in the last two 
years; or at least two minor seizures in the last six months, 
a 20 percent rating is awarded.  A confirmed diagnosis of 
epilepsy with a history of seizures merits a 10 percent 
rating.

Note (1):  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  
Note (2):  A minor seizure consists of a brief interruption 
in consciousness or conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a, Code 
8910. 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In the present case, in the course of intensive clinical 
testing accomplished at a VA medical facility in May 2003 it 
was determined that the veteran was not suffering from 
epileptic seizures.  An examining physician opined that while 
it was possible that the veteran may have experienced 
epileptic seizures in the past, there was certainly no 
evidence that an active current [epileptic] process currently 
existed.  In May 2003, the veteran also provided a history of 
last experiencing a grand mal seizure two years earlier.  A 
review of the complete medical record does not reflect that 
the veteran either has had a major seizure in the past two 
years, or that he has had at least two verified minor 
seizures in the last six months.  The record does appear, 
however, to show that the veteran has been taking continuous 
medication for his previously diagnosed epileptic disorder.  

In order to receive a rating in excess of 10 percent for the 
veteran's service-connected temporal lobe epilepsy the 
evidence must show that the disorder is manifested by at 
least one major seizure in the last two years, or at least 
two minor seizures in the last six months.  The pertinent 
evidence fails to show that either is objectively shown.  
Thus, a 20 percent rating is clearly not indicated.  See 
38 C.F.R. § 4.124a, Code 8910.  

The Board observes that the 10 percent rating has been in 
effect since March 1971.  Controlling laws and regulations 
provide that a disability which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110; 38 C.F.R. § 3.951(b).  Hence, the 10 percent rating is 
protected.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for temporal 
lobe epilepsy is denied.


REMAND

As indicated in the Introduction, this claim was remanded in 
May 2001.  Unfortunately, the Board finds that remand is 
necessary concerning the instant claim for a compensable 
evaluation for dissociative reaction.  

The Board observes that in the course of a February 2003 VA 
mental disorders examination, the examiner discussed his 
review of psychological testing results associated with 
testing afforded the veteran on February 4, 2003, at the VA 
domiciliary in White City, Oregon.  These test results are 
not of record.  Under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  As such, medical records associated 
with the February 4, 2003, VA testing must be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain psychological 
test results associated with the testing 
afforded the veteran on February 4, 2003 
at the VA domiciliary in White City, 
Oregon.  If the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a)  notify the claimant 
of the specific records that it is unable 
to obtain; (b)  explain the efforts VA 
has made to obtain that evidence; and (c)  
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC that includes all evidence 
added to the file since the December 2004 
SSOC.



The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


